 



Exhibit 10.94
SPECIAL TERMINATION AGREEMENT
     THIS SPECIAL TERMINATION AGREEMENT (the “Agreement”) is made as of the 24th
day of February 2006, between BearingPoint, Inc., a Delaware corporation (the
“Company”), and Laurent Lutz (the “Executive”) (collectively referred to as the
“parties”).
     WHEREAS, the Company wishes to retain the Executive as its General Counsel;
and
     WHEREAS, the Executive will develop an intimate knowledge of the business
and affairs of the Company, its policies, methods, personnel and plans for the
future and has contacts of considerable value to the Company; and
     WHEREAS, the Board of Directors of the Company (the “Board”) recognizes
that the Executive’s contribution to the success of the Company will be
substantial and wishes to offer an inducement to the Executive to enter into and
remain in the employ of the Company;
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties agree as
follows:
     1. Term. The term of this Agreement (the “Term”) shall continue until the
earlier of (i) the expiration of the third anniversary of this Agreement (or if
a Change of Control occurs during the Term, the second anniversary of the
occurrence of a Change of Control), (ii) the Executive’s death, or (iii) the
Executive’s earlier voluntary termination (except for a termination as a result
of any of the events described in Section 3(a)(3)); provided, however, that, on
each anniversary date of this Agreement or any extension thereof, this
Agreement, the Term and the periods referenced in Section 3 shall automatically
be extended for an additional year unless, not later than 90 calendar days prior
to such anniversary date, the Company shall have given written notice to the
Executive that it does not wish to have the Term extended.
     2. Definitions.
     (a) Acquiring Person: An “Acquiring Person” shall mean any person (as
defined in Section 2(d)(iv)) that, together with all Affiliates and Associates
of such person (as defined in Section 2(b)), is the beneficial owner of 20% or
more of the outstanding common stock, par value $.01 per share, of the Company
(“Common Stock”). The term “Acquiring Person” shall not include the Company, any
subsidiary of the Company, any employee benefit plan of the Company or any
subsidiary of the Company, or any person holding Common Stock for or pursuant to
the terms of any such plan. For the purposes of this Agreement, a person who
becomes an Acquiring Person by acquiring beneficial ownership of 20% or more of
the Common Stock at any time after

 



--------------------------------------------------------------------------------



 



the date of this Agreement shall continue to be an Acquiring Person whether or
not such person continues to be the beneficial owner of 20% or more of the
outstanding Common Stock.
     (b) Affiliate and Associate. “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), in effect on the date of this Agreement.
     (c) Cause. For “Cause” shall mean that, during the Term, the Executive
shall have:

  (i)   committed an intentional material act of fraud or embezzlement in
connection with his duties or in the course of his employment with the Company;
    (ii)   committed an intentional wrongful material damage to property of the
Company;     (iii)   committed an intentional wrongful disclosure of material
secret processes or material confidential information of the Company; or    
(iv)   been convicted of a felony criminal offense.

For the purposes of this Agreement, no act, or failure to act, on the part of
the Executive shall be deemed “intentional” unless done, or omitted to be done,
by the Executive in bad faith or with no reasonable belief that his act or
omission was in the best interests of the Company.
     (d) Change of Control. A “Change of Control” of the Company shall have
occurred if at any time during the Term of this Agreement any of the following
events shall occur:

  (i)   any consolidation, merger or other reorganization of the Company in
which the Company is merged, consolidated or reorganized into or with another
corporation or other legal person or pursuant to which shares of the Company’s
stock are converted into cash, securities or other property, other than a merger
of the Company in which the holders of the Company’s Common Stock immediately
prior to the merger own more than 50.1% of the common stock of the surviving
corporation or its ultimate parent immediately after the merger;     (ii)   any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
and as a result of such transaction the holders of

 



--------------------------------------------------------------------------------



 



      the Company’s Common Stock immediately prior thereto own less than 50.1%
of the common stock of such transferee or its ultimate parent immediately after
such transaction;     (iii)   any liquidation or dissolution of the Company or
any approval by the stockholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company;     (iv)   any person (including any
“person” as such term is used in Section l3(d)(3) or Section l4(d)(2) of the
Exchange Act) has become an Acquiring Person;     (v)   if at any time the
Continuing Directors then serving on the Board cease for any reason to
constitute at least a majority thereof; or     (vi)   any occurrence that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A under the Exchange Act, or any successor rule or regulation.

provided, however, that a Change of Control of the Company shall not be deemed
to have occurred as the result of any transaction having one or more of the
effects specified in clauses (i)-(vi) above if such transaction is proposed by,
and includes a significant equity participation (i.e., an aggregate of at least
25% of the outstanding common equity securities of the Company immediately after
such transaction which are entitled to vote to elect any class of Directors) of,
the executive officers of the Company as constituted immediately prior to the
occurrence of such transaction or any Company employee stock ownership plan or
pension plan.
     (e) Code. The “Code” shall mean the Internal Revenue Code of 1986, as
amended.
     (f) Continuing Director. A “Continuing Director” shall mean a Director of
the Company who (i) is not an Acquiring Person, an Affiliate or Associate of an
Acquiring Person, a representative of an Acquiring Person or a person who was
nominated for election by an Acquiring Person, and (ii) was either a member of
the Board of Directors of the Company on the date of this Agreement or
subsequently became a Director of the Company and whose initial election or
initial nomination for election by the Company’s stockholders was approved by at
least two-thirds of the Continuing Directors then on the Board of Directors of
the Company.
     (g) Employment Term. The “Employment Term” shall be the period of
employment under this Agreement commencing on the day prior to a Change of
Control and continuing until the expiration of the Term of this Agreement.
     (h) Severance Compensation. The “Severance Compensation” shall be a lump
sum amount equal to 299% of the sum of (A) the highest annual salary of the

 



--------------------------------------------------------------------------------



 



Executive in effect at any time during the Employment Term or the salary of the
Executive in effect immediately prior to the Change of Control, whichever is the
larger amount, plus (B) the bonus or incentive compensation of the Executive,
based upon the dollar amount of the largest of (i) the bonus or incentive
compensation that the Executive received from the Company for the fiscal year
preceding the year in which the Change of Control occurred, (ii) the bonus or
incentive compensation that the Executive received from the Company for the
fiscal year preceding the year in which the Termination Date occurs, (iii) the
bonus or incentive compensation that the Executive could have received based on
his maximum bonus or incentive compensation potential under the applicable
Company plan for the fiscal year preceding the year in which the Change of
Control occurred, (iv) the bonus or incentive compensation that the Executive
could have received based on his maximum bonus or incentive compensation
potential under the applicable Company plan for the fiscal year preceding the
year in which the Termination Date occurs and (v) if the Executive was not
employed in the year prior to the Change of Control or the Termination Date, the
“Target Bonus” (as such term is defined in Employment Letter with the Company
dated February 24, 2006 (the “Employment Letter”)).
     (i) Term. The “Term” shall have the meaning specified in Section 1.
     (j) Termination Date. The “Termination Date” shall be the date upon which
the Executive or the Company terminates the employment of the Executive.
     3. Rights of Executive Upon Change of Control.
     (a) The Company shall provide the Executive, within 10 days following the
Termination Date (or within 10 days following a Change in Control, if later),
Severance Compensation and any remaining unpaid portion of the Retention Bonus
under the Employment Letter in lieu of compensation to the Executive for periods
subsequent to the Termination Date, but without affecting any other rights of
the Executive at law or in equity, if any of the following events occur:
     (1) the Company terminates the Executive’s employment within two years
after a Change of Control that occurs during the Term, other than for either of
the following reasons:

  (i)   the Executive becomes permanently disabled and is unable to work for a
period of 180 consecutive days; or     (ii)   for Cause;

     (2) within six months prior to a Change of Control and in anticipation of a
Change of Control, either (i) the Executive’s employment is involuntarily
terminated by the Company (except for Cause) (ii) the Executive is assigned
duties inconsistent with his then current position, duties, responsibilities and
status with the Company (other than as a result of a promotion or advancement),

 



--------------------------------------------------------------------------------



 



or there is otherwise an adverse change in the Executive’s salary, bonus or
incentive compensation, the scope or value of the aggregate other monetary or
non-monetary benefits to which the Executive was entitled from the Company, the
nature or scope of the authorities, functions or duties attached to the position
then held by the Executive and the Executive terminates his employment,
provided, however, that the Company may cure any matter referenced in this
clause (ii) within 15 days of receipt of Executive’s written notice to the Chief
Executive Officer of the Company that a matter referenced in this clause
(ii) has occurred, which notice shall include a detailed description of the
claimed matter, or (iii) the Executive terminates his employment with “Good
Reason” as defined in and in accordance with the Employment Letter;
     (3) if the Executive terminates his employment during the Term but after a
Change of Control for “Good Reason,” as defined in the Employment Letter, or
terminates his employment during the Term but after a Change of Control, and at
least one of the following events has occurred:

  (i)   the Executive is assigned duties inconsistent with his position, duties,
responsibilities and status with the Company immediately prior to the Change of
Control (other than as a result of a promotion or advancement), or there is
otherwise an adverse change in the nature or scope of the authorities, functions
or duties attached to the position that the Executive held immediately prior to
the Change of Control;     (ii)   any reduction (a) in the Executive’s salary,
bonus or incentive compensation (based upon the dollar amount of salary, bonus
or incentive compensation that the Executive received from the Company for the
fiscal year preceding the year in which the Change of Control occurred or for
the fiscal year preceding the year in which the Termination Date occurs,
whichever is the larger amount), (b) in the maximum bonus or incentive
compensation potential of the Executive under the applicable Company plan for
the fiscal year preceding the year in which the Change of Control occurred or
for the fiscal year preceding the year in which the Termination Date occurs,
whichever is larger or (c) in the scope or value of the aggregate other monetary
or nonmonetary benefits to which the Executive was entitled from the Company
immediately prior to the Change of Control;     (iii)   there is a significant
or material change in the Executive’s reporting responsibilities (other than as
a result of a promotion or advancement); or

 



--------------------------------------------------------------------------------



 



  (iv)   the Executive reasonably determines, in good faith, that as a result of
a Change of Control, changes in the composition or policies of the Board, a
change in circumstances affecting his position, or other events of material
effect, he is unable, or has been rendered substantially unable, to carry out
the duties and responsibilities that he had with the Company immediately prior
to the Change of Control or has otherwise been substantially hindered in the
performance of the authorities, functions or duties attached to his position
immediately prior to the Change of Control.

     (b) Continued Benefits. If any of the events specified in
Sections 3(a)(1)-(3) occur, then until the earlier of the second anniversary of
the Termination Date or the date on which the Executive becomes employed by a
new employer, the Company shall, at its expense, provide the Executive with
medical, dental, life insurance, disability, accidental death and dismemberment
benefits and other welfare benefits (“Insurance Benefits”) at the highest level
provided to the Executive immediately prior to the Change of Control, provided,
however, that if the Executive becomes employed by a new employer which
maintains Insurance Benefits that either (i) do not cover the Executive with
respect to a pre-existing condition which was covered under the Company’s
Insurance Benefits, or (ii) do not cover the Executive for a designated waiting
period, the Executive’s coverage under the Company’s Insurance Benefits shall
continue, without limitation, until the earlier of the end of the applicable
period of noncoverage under the new employer’s Insurance Benefits or the second
anniversary of the Termination Date.
     (c) Outplacement Counseling. If any of the events specified in
Sections 3(a)(1)-(3) occur, the Company shall reimburse all reasonable expenses
incurred by the Executive for professional outplacement services by qualified
consultants selected by the Executive.
     (d) Payment of Earned But Unpaid Amounts. Within 10 days after any of the
events specified in Sections 3(a)(1)-(3) has occurred, the Company shall pay the
Executive any earned but unpaid portion of his salary, bonus or incentive
compensation or other compensation.
     (e) Other Rights and Benefits. The payment of Severance Compensation by the
Company to the Executive shall not affect any other rights and benefits of the
Executive provided by the Company, whether currently or in the future, prior to
the Termination Date, which rights shall be governed by the terms thereof.
     (f) No Set-Off or Counterclaim. The Company shall have no right of set-off
or counterclaim in respect of any claim, debt or obligation against any payment
or benefit to or for the benefit of the Executive provided for in this
Agreement.
     (g) Interest on Payments. Without limiting the rights of the Executive at
law or in equity, if the Company fails to make any payment required to be made
hereunder on

 



--------------------------------------------------------------------------------



 



a timely basis, the Company shall pay interest on the amount thereof on demand
at an annualized rate of interest equal to the Prime Rate as reported in the
Money Rates section of The Wall Street Journal (or in the successor to such
section or, if there is no such successor section, the most comparable Prime
Rate), compounded daily (but in no event shall such interest exceed the highest
lawful rate).
     (h) Vesting of Stock Awards. If within six months prior to a Change of
Control and in anticipation of a Change of Control, the Executive’s employment
is involuntarily terminated by the Company (except for Cause) or if any of the
events in Section 3(a)(2)(ii) or (iii) of this Agreement occur and Executive
terminates his employment, all stock option grants, awards of restricted stock
or restricted stock units, and all other forms of stock awards previously
granted to the Executive shall be reinstated and shall vest immediately (as if
his employment were not terminated) and be nonforfeitable or the Executive shall
receive an equivalent vested award or cash payment.
     4. Gross-up.
     (a) If it is determined that any payment, benefit or distribution (or
combination thereof) by the Company, or by any trust established by the Company
for the benefit of its employees, to or for the benefit of the Executive
(whether payable pursuant to the terms of this Agreement or otherwise (a
“Payment”)) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code, or any successor provision, and any interest or penalties
are incurred by the Executive with respect to such excise tax (the excise tax,
together with interest and penalties thereon, hereinafter collectively referred
to as the “Excise Tax”), the Executive shall be entitled to receive an
additional payment (a “Gross-up Payment”) in an amount such that after payment
by the Executive of all taxes, including, without limitation, any income taxes
and the Excise Tax imposed upon the Gross-up Payment, the Executive shall retain
an amount of the Gross-up Payment equal to the Excise Tax imposed upon the
Payment.
     (b) Subject to the provisions of Section 4(c), all determinations required
to be made under this Section 4, including whether and when a Gross-up Payment
is required and the amount of such Gross-up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by such nationally
recognized certified public accounting firm or law firm as may be designated by
the Executive (the “Firm”). All fees and expenses of the Firm shall be borne
solely by the Company. Any Gross-up Payment, as determined pursuant to this
Section 4, shall be paid by the Company to the Executive within five days after
the receipt of the Firm’s determination. If the Firm determines that no Excise
Tax is payable by the Executive, it shall so indicate to the Executive in
writing. Any determination by the Firm shall be binding upon the Company and the
Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-up Payment. Such notification shall be given no later than 10
business days after the Executive is informed in writing of such claim and shall
apprise the Company of the nature of the claim and the date of requested
payment. The Executive shall not pay

 



--------------------------------------------------------------------------------



 



the claim prior to the expiration of the 30-day period following the date on
which it gives notice to the Company. If the Company notifies the Executive in
writing prior to the expiration of the period that it desires to contest such
claim, the Executive shall:
     (1) give the Company any information reasonably requested by the Company
relating to such claim;
     (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
     (3) cooperate with the Company in good faith in order to effectively
contest such claim; and
     (4) permit the Company to participate in any proceedings relating to such
claim.
Without limitation on the foregoing provisions of this Section 4(c), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts as the Company shall direct, provided, however, that the
Company shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of the contest; and provided further, that if the Company
directs the Executive to pay any claim and sue for a refund, the Company shall
advance the amount of the payment to the Executive, on an interest-free basis,
and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to the advance or with respect to any imputed
income with respect to the advance.
     (d) If the Company exhausts its remedies pursuant to Section 4(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the Firm
shall determine the amount of the Gross-up Payment required, and such payment
shall be promptly paid by the Company to or for the benefit of the Executive.
     (e) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 4(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable

 



--------------------------------------------------------------------------------



 



thereto). If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 4(c), a determination is made that the Executive is
not entitled to any refund with respect to such claim, and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
within 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of the Gross-up Payment required to be paid.
     5. No Mitigation Required. In the event that this Agreement or the
employment of the Executive is terminated, the Executive shall not be obligated
to mitigate his damages or the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, and except for the
termination of benefits pursuant to Section 3(b), the acceptance of employment
elsewhere after termination shall in no way reduce the amount of Severance
Compensation payable hereunder.
     6. Successors; Binding Agreement.
     (a) The Company will require any successor and any corporation or other
legal person (including any “person” as defined in Section 2(d)(iv) of this
Agreement) which is in control of such successor (as “control” is defined in
Regulation 230.405 or any successor rule or regulation promulgated under the
Securities Act of 1933, as amended) to all or substantially all of the business
and/or assets of the Company (by purchase, merger, consolidation or otherwise),
by agreement in form and substance reasonably satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement by the Company. Notwithstanding the foregoing, any such
assumption shall not in any way affect or limit the liability of the Company
under the terms of this Agreement or release the Company from any obligation
hereunder. As used in this Section 6, “Company” shall mean the Company and any
successor to its business and/or all or substantially all of its assets which
executes and delivers the agreement provided for in this Section 6 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.
     (b) This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
     7. Indemnification; Director’s and Officer’s Liability Insurance. The
Executive shall, after a Change of Control, retain all rights to indemnification
under the Employment Letter, applicable law or under the Company’s Certificate
of Incorporation or Bylaws, as they may be amended or restated from time to
time. In addition, the Company shall maintain director’s and officer’s liability
insurance on behalf of the Executive, at the level in effect immediately prior
to the Change of Control, for the five years following the Change of Control.

 



--------------------------------------------------------------------------------



 



     8. Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or received after being mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed as follows:

     
If to the Company:
  BearingPoint, Inc.
 
  1676 International Drive
 
  McLean, Virginia 22102
 
  Attn: Chief Executive Officer
 
   
If to the Executive:
  Laurent Lutz

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     9. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive and the Company. No waiver by either party of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, unless specifically
referred to herein with respect to the subject matter of this Agreement have
been made by either party which are not set forth expressly in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the substantive laws of the State of Delaware, without
regard to its principles of conflicts of law.
     10. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     11. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
     12. Employment Rights. Nothing in this Agreement shall create any express
or implied right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company prior to or after any Change
of Control.
     13. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, local or other taxes as shall be
required by law.

 



--------------------------------------------------------------------------------



 



     14. Disputes. Any dispute or controversy arising under or in connection
with this Agreement shall be resolved, at the sole option of the Executive,
either by litigation or by arbitration in accordance with the Rules of the
American Arbitration Association then in effect. Judgment may be entered on an
arbitrator’s award relating to this Agreement in any court having jurisdiction.
The exclusive venue for such litigation or arbitration shall, at the sole option
of the Executive, be in McLean, Virginia or the county where the Executive then
resides.
     15. Legal Fees and Expenses. It is the intent of the Company that the
Executive not be required to incur the expenses associated with the enforcement
of his rights under this Agreement by litigation or other legal action because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Executive in this Agreement. Accordingly, if it
should appear to the Executive that the Company has failed to comply with any of
its obligations under the Agreement or in the event that the Company or any
other person takes any action to declare the Agreement void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Executive
the benefits intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of his
choice, at the expense of the Company as hereafter provided, to represent the
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or any other person, in any jurisdiction. The Company shall pay,
within 10 days of a written request by the Executive, and be solely responsible
for, any and all attorneys’ and related fees and expenses incurred by the
Executive as a result of any actual or threatened litigation or other legal
action relating to this Agreement or any provision thereof or as a result of the
Company or any person raising any issue with respect to this Agreement or any
provision thereof, including without limitation, contesting the validity or
enforceability of this Agreement or any provision thereof.
     16. Rights and Remedies Cumulative. No right or remedy conferred upon or
reserved to the Executive is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy under this Agreement, or otherwise, shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement effective
on the day and year first above written.

            BEARINGPOINT, INC.
      By:           Harry L. You                Its:   Chairman and Chief
Executive Officer

EXECUTIVE:

              Laurent Lutz          

 